Mr. Presiding Justice Baldwin delivered the opinion of the court. Plaintiff in error seeks to reverse a judgment upon an information filed in the Municipal Court of Chicago, charging him with stealing property to the value of iM 5, to which he entered a plea of guilty, and upon which he was sentenced to one vear in the House of Correction and to pay a fine of $100.- The writ of error seeks to reverse the judgment upon three grounds: First.—that the information does not charge an offense; second,—that the Municipal Court of Chicago had no jurisdiction to try the defendant for larceny; third,—that the failure to allege in the information the Christian name of the alleged owner of the property stolen renders the information void. In the case of People v. Zaidee Hunt, 162 Ill. App. 628, we had occasion to pass upon a question which is conclusive of this case. In conformity with our holding in that case, we now hold in this, under the authority of People v. Russell, 245 Ill. 268, that the offense of larceny here charged against plaintiff in error, and of which he stands convicted of record upon his plea of guilty, is an infamous crime, and can only be prosecuted upon indictment by a grand jury. This being true, the Municipal Court was without jurisdiction, and the proceedings therein, including the plea- of guilty by the plaintiff in error, were without legal effeet. The judgment, therefore, must be reversed. The decisions in the Bussell case and in the Hunt case, supra, were rendered after the briefs were filed in this case. Judgment reversed.